Campbell, J.,
delivered the opinion of the Court.
We do not concur in the view that the undertaking declared on was contrary to public policy, and, therefore, void. Public policy favors bail, and a contract to furnish or procure it is unobjectionable. Greenhood on Public Policy, Rule 385, p. 450.
The demurrer is sustainable on another ground. The indictment and arrest and imprisonment of the plaintiff were not the proximate, but the remote result of the service he rendered the defendant in arresting Parker, and therefore were not within the contemplation of the contract, and the failure to procure bail for him in that case was not a breach of the contract.

Affirmed.